DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of computer-readable recording medium can encompass non-statutory transitory forms of signal transmission such as a propagating signal. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claim 1, claim 1 recites “identifying an input channel signal with an elevation angle among the plurality of input channel signals, to be converted to a virtual output channel; determining whether immersive rendering of the input channel signal with the elevation angle is possible based on a mapping relation between the input channel signal and a plurality of output channel signals; in case that the input channel signal is to be converted to the virtual output channel, and in case that the immersive rendering of the input channel signal is possible, obtaining a rendering parameter for a three-dimensional (3D) type; [and] in case that the input channel signal is not to be converted to the virtual output channel, obtaining a rendering parameter for a non-3D type” which is directed to non-enabling subject matter. The specification does not describe the identification of an input signal with an elevation angle that is to be converted to a virtual output channel nor does the specification describe the determination of whether immersive rendering of the identified input channel is possible based on a mapping relation between the input channel signal and the output channels. Moreover, the specification does not describe acquiring a rendering parameter for a 3D type when the input channel signal is to be converted into the virtual signal and acquiring a non-3D type when the input channel is not to be converted to the virtual signal. Thus, claim 1 rejected for containing non-enabling subject matter. Claims 4 and 7 are rejected for similar reasons as claim 1, and claims 2-3 and 5-6 are rejected for their dependencies on claims 1 and 4. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining whether immersive rendering of the input channel signal with the elevation angle is possible based on a mapping relation between the input channel signal and a plurality of output channel signals” which renders the claim indefinite. According to page 30 of the specification, the determination of whether elevation rendering is possible is determined based on a priority of down-mix rules instead of a mapping between the input channel signal and the plurality of output channel signals. In light of the specification and as best understood by the examiner, the determination of whether immersive rendering is possible is based on the priority of down-mix rules. Claims 4 and 7 are rejected for similar reasons as claim 1. Claims 2-3 and 5-6 are rejected for their dependencies on claims 1 and 4. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653